*849ORDER
PER CURIAM.
Flavy Buster, d/b/a the Artesian Lounge, appeals from the trial court’s order and judgment granting the City of Herculaneum’s Motion to Dismiss and dismissing all counts of Buster’s petition with prejudice. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).